Citation Nr: 1128712	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  11-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative arthritis of the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1943 to July 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for a back disability on the grounds that the evidence received was not new and material.


FINDINGS OF FACT

1.  The Veteran did not appeal a February 2006 rating decision that denied service connection for degenerative arthritis of the lumbar and cervical spine on the grounds that the evidence received was not new and material.

2.  Evidence received since the February 2006 rating decision, when considered with previous evidence of the record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim and does not a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The February 2006 rating decision that denied reopening the Veteran's claim for service connection degenerative arthritis of the lumbar and cervical spine is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).



2.  New and material evidence has not been received to reopen a claim for service connection degenerative arthritis of the lumbar and cervical spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claim, a letter dated in May 2009 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, in a letter dated in May 2009, the Veteran was informed that service connection for degenerative arthritis of the cervical and lumbar spine was previously denied in February 2006, but that she did not timely appeal that determination and it was now final.  She was told that the claim was previously denied because it was not service connected and she had a relatively normal range of motion of the spine for a person of her age.  She was told that any evidence she submitted in connection with the request to reopen had to be new and had to relate to this fact.  Although this letter does not necessarily provide clear and exact information concerning why the claim was previously denied, and therefore arguably sufficient notice regarding the evidence needed to substantiate her claim, the Board notes statements and evidence submitted by the Veteran and her representative, including statements notice of disagreement (NOD) and VA Form 9 substantive appeal, as well as medical treatise evidence, in support of a relationship between a current spine disorder and service.  Therefore, with respect to any specific notice requirements associated with the Veteran's claim,  the Board finds that she had actual knowledge of how to substantiate her claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of the claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran's private treatment records, VA treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  Portions of the Veteran's service treatment records have also been associated with the claims file.  However, a December 1980 response to a Request for Information indicates that the Veteran's complete service treatment records were lost in a fire.  

The Board is mindful that, in a case such as this, where service treatment records or service personnel records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the U.S. Court of Appeals for Veterans Claims (Court) declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The Board specifically notes that the Veteran was afforded a VA examination with respect to her disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides an opinion as to the etiology of the Veteran's back disorders.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).


B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Historically, the Veteran was denied service connection in January 1981 because the RO found the evidence did not show that the Veteran's degenerative arthritis was incurred in service.  It was noted that although complete service treatment records had not been obtainable due to fire related service, there were some sick reports which, however, did not show the type of disability.  A January 1981 VA examination report was of record at the time of the prior rating decision at which time, the Veteran reported having hurt her low back in service with reportedly arthritic manifestations of the low back at that time  The diagnoses included degenerative joint disease of the cervical and lumbar spine and the examiner indicated that there was no way that he could differentiate between the lumbar arthritis and the cervical arthritis dating to military service in the absence of military records.  The RO declined to reopen the Veteran's claim in February 2006, and again in the June 2009 decision on appeal.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the February 2006 decision became final because the Veteran did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the initial prior denial in 1981, the evidence of record did not establish a disability of the lumbar and cervical spine that was related to the Veteran's military service.  More recently, in February 2006, the RO declined to reopen the Veteran's claim because new and material evidence had not been received sufficient to reopen the Veteran's claim.

Since the prior final decision, additional evidence has been added to the claims file.

The Veteran submitted medical treatise information regarding osteoarthritis, which stated that the etiology of the condition was unknown.  It appeared to be the result of a complex system of interacting mechanical, biologic, biochemical, and enzymatic feedback loops.

VA treatment records associated with the claims file reflect a history of low back pain, reportedly with lumbar spondylosis and cervical pain.

The Veteran was afforded a VA examination in December 2010.  The claims file was reviewed by the examiner, who noted that the Veteran went on sick call for two periods during service for unlisted reasons.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed degenerative disease of the spine.  He stated that it was less likely than not related to service.  According to treatise information cited by the examiner, osteoarthritis was the most commonly encountered rheumatic disorder, and the major cause of disability and reduced activity after 50 years of age.  The examiner noted that the Veteran's arthritis was most likely to be age-related, as she had the same type of arthritis in her hands as well.

The Board finds that the evidence submitted is new, as it was not part of the record at the time of the prior final decision.  However, the evidence is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.

The VA examiner in this case ultimately concluded that the Veteran's back disorder was not related to service, and therefore does not help substantiate the Veteran's claim.  Similarly, the recently obtained VA treatment records only serve to confirm that the Veteran has a current back condition.  They do not support the occurrence of an injury or disease in service or a relationship between the Veteran's current condition and service.

The treatise evidence submitted by the Veteran is also insufficient to reopen her claim.  The Court has consistently held that medical statement and/or treatise evidence that was too generic and inconclusive as to the specific facts in a case was insufficient to establish causal link.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999).  Moreover, the treatise submitted by the Veteran stated that the etiology of osteoarthritis was unknown, and therefore did not even suggest a possible relationship between her current condition and service.

For these reasons, the evidence submitted is not material, and the Veteran's claim is not reopened.  As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The Veteran's request to reopen a previously denied claim for service connection for degenerative arthritis of the lumbar and cervical spine is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


